FR sant vournae

i

 

Case 21-12709 Doci Filed 04/22/21 Page1of10

United States Bankruptcy Court for the:

FILED

 

District of

| mt oe aeons oer 2021 APR 22 PH 2: 14
| OQ Chapter 11

21-12109 = &=:

 

 

Official Form 101

dl3.0D
BAD HOTIE
Voluntary Petition for Individuals Filing for Bankruptcy 02/20

 

The benkruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—caiied 2
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are fling together, both are equally responsible for supplying correct

Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
‘4. Your full name

Wiite the name that is on your Sonia

serena ames ana a

your driver's license or Kaur

passport). Middle name Middle name

identification to your meeting —«Lest name Last name

with the trustee.

Suffix (Sr., Jr., tl, tl) Suffix (Sr., Jr., I, 1)

 

 

 

 

 

 

 

 

 

 

 

| have used in the last 8 Frei name Fast name
i Include your married or Middle name Middle name
; maiden names.
} Last name Last name |
j
| |
First namo First name ‘
I
|
Soe Seca Secuty x ox we !
| fumber or federal OR OR
| individual Taxpayer |
:  kdentificationnumber 9K — 0 - a i
(ITIN) |
Official Form 101 Voluntary Petition for Individuals Filling for Bankruptcy page 1

 

 

9 Be th ete ene inne tints ee eae eee
Case 21-12709 Doci1

 

Filed 04/22/21 Page 2 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Desr1 oonia Kaur Kochhar Case number ir tery,
Fret Name Middle Meme Last Neme

About Debtor 1: About Debtor 2 (Spouse Onlyin a Joint Case):
(
"4 Any business names ;
| and Employer (C] | have not used any business names or EINs. (C] | have not used any business names or EINs.
: Identification Numbers
(EIN) you have used in
the last 8 years Business name Business name |
| Include trade names and
rr i
ne oe
EIN EIN i
| & Where you five If Dettor 2 fives at a different address:
3411 Alto Road
Baltimore MD 21216
City State ZIP Code City State ZPCode |
© ~
RALTI MORE
if your mailing address Is different from the one if Debtor 2's mailing address is different from
: above, Mii It in here. Note that the court will send yours, f_—f It in here. Note that the court wil send :
i any notices to you at this mailing address. any notices to this mailing address. i
Number Street Number Street |
|
} P.O. Box P.O. Box |
,@ Why you are choosing Check one: Check one:
| this district to file for i
| bankruptcy Wi Over the last 180 days before filing this petition, CI Over the last 180 days before filing this petition,
: | have lived in this district longer than in any | have lived in this district longer than in any |
QO | have another reason. Explain. (C] | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.) i

Official Form 101 Voluntary Petition for individuais Filing for Bankruptcy page 2

 
Debtor 1 Sonia _ Kaur
Firat Neme

Middie Name

 

Case 21-12709 Doci Filed 04/22/21 Page 3 of 10

Kochhar Case number (5 known)

FERRET ra0 2 court anout Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankcuptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are er ooning fhe Q Chapter 7
Q) Chapter 11
CQ) Chapter 12
(4 Chapter 13
8. How you will pay the fee 21 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
focai court for more details about how you may pay. Typically, if you are-paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
(C) | need to pay the fee in installments. !f you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).
C2) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for QINo
bankruptcy within the
last 8 years? A Yes. District When Cose number
wa / 0D /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM / DD /YYYY
10. Are any bankruptcy 4 No
cases pending or being Q ;
filed by a spouse who is Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /DD/YYYY
11. Do you rent your WANo. Goto line 12.
residence? Q) Yes. Has your landlord obtained an eviction judgment againet you?
Q) No. Go to line 12.
QC) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for individuals Filing for Baniruptcy page 3

 
Debtor 1 Sonia _ Kaur
Feu Name Middie Name

Part 3

Case 21-12709 Doci1 Filed 04/22/21 Page 4of 10

Case number (# incu),

Kochhar

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor &@ No. Goto Pat 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
@ corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

C) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

Cy State

Check the appropriate box to describe your business:

C2 Health Care Business (as defined in 11 U.S.C. § 101(27A))
() Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
O) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

() None of the above

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smaii business
debtor?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D).

Part 4:

if you are filing under Chapter 11, the coust must know whether you are a small business debtor so that i
can set appropriate deadlines. If you indicate that you are a smali business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow and federal income tax return or if
any of theese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)B).

i No. | am not filing under Chapter 11.

() No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.

Cl Yes. | am fling under Chapter 11, | am a smail business debtor according to the definition in the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?

that must be fed, or a building
that needs urgent repairs?

Official Form 101

No
(Yes. Whatis the hazard?

 

 

if immediate altention is needed, why is i needed?

 

 

Where is the property?

 

 

 

ZIP Code

Voluntary Petition for individuals Filing for Bankruptcy page 4

 
Case 21-12709 Doci Filed 04/22/21 Page 5 of 10

Debtor 1 i r Kochhi

Laat Nene

Case number (7 known)

ae plain Your Efforts to Receive a Briefing About Credit Counseling

 

 

48. Tell the court whether About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

you have received a
briefing about credit You must check one: You must check one:
counseling. C2 | received a briefing from an approved credit C) | received a briefing from an credit

; counseling agency within the 180 days before ! counseling agency within the 180 days before |
The law requires that you fled this bankruptcy petition, and | received a filed this bankruptcy petition, and | received a
receive a briefing about credit Certificate of completion. certificate of compilation.
balay Youre Aitach a copy of the certificate and the payment Attach a copy of the certificate and the payment
truthfully check one of the plan, if any, that you developed with the agency. Pia, any. , that you developed with the agency.

Official Form 101

(71 received a briefing from an approved credit
counseling agency within the 180 days before |
fled this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this baniauptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C2 | certify that | asked for credit counseling
services from an but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
wheat efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismiseed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for baniquptcy.

Hf the coust is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maxdmum of 15
days.

(3 | am not required to receive a briefing about
credit counseling because of:

CO) incapacity. | have a mental iliness or a mental

C) Disability. My physical disability causes me
to be unable to participate in a

briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

( Active duty. | am currently on active miltary
duty in a military combat zone.

Hf you believe you are not required to receive a

briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

Votuntary Petition for Individuals Flting for Bankruptcy

@E1 received a briefing from an approved credit
counseling agency within the 180 days before |
flied this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

C2 | certify that | asked for credit counseling
services from an but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, aitach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
diseatisfied with your reasons for not receiving a
briefing before you filed for banicuptcy.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismiased.

Any extension of the 30-day deadline is granted
only for cauee and is limited to a maximum of 15
days.

C2) 1 am not required to receive a briefing about
credit counseling because of:

C incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.
My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C2 Active duty. | am currently on active military
duty in a miliary combat zone.
if you believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

OC) Disabatty.

page 5

 
Debtor 4 Sonia _ Kaur
Firkt Name

Middle Neme

Case 21-12709 Doci Filed 04/22/21 Page 6 of 10

Kochhar

Caee number (# known),

ie Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

() No. Go to line 16.
(2 Yes. Go to line 17.

16>. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
(2 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

44 No. | am not filing under Chapter 7. Go to line 18.

 

 

Do you estimate that after © Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and QD No
administrative expenses
are paid that funds will be Cl Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 4 1-49 Q) 1,000-5,000 Q) 25,001-50,000
you estimate that you OQ) 50-99 Q) 5,001-10,000 (} 50,001-100,000
owe? Q 100-199 (2 10,001-25,000 (2 More then 100,000
OQ) 200-999
19. How much do you 4 $0-$50,000 C2) $1,000,001-$10 mition (3 $500,000,001-$1 bition

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

laws Sign Below

For you

Official Form 101

(3 $50,001-$100,000
(2 $100,001-$500,000
(2 $500,001-$1 milion

Q) $0-$50,000

(J $50,001-$100,000
(2 $100,001-$500,000
(2 $500,001-$1 milion

(2 $10,000,001-$50 miltion
(2 $50,000,001-$100 mition
CL) $100,000,001-$500 miltion

(2) $1,000,001-$10 mition

(C2 $10,000,001-$50 milion
(2 $50,000,001-$100 mifion
(2 $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
{J $10,000,000,001-$50 billion
(C2 More than $50 billion

C2 $500,000,001-$1 billion

(2 $1,000,000,001-$10 bition
(2 $10,000,000,001-$50 bition
C2 More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pa’

y someone who is not an attomey to help me fill out

this document, Ihave obtained and read tie notice required by 11 U.S.C. § 342(b).
| requeet relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 182, 1341, 1519, and 3571.

X Sonia ltochham x

Signature of Debtor 1

 

Signature of Debtor 2

Executed on

MM = / DD /YYYY

Votuntary Petition for Individuais Filing for Bankruptcy

MM / DD /YYYY

page 6

 

 

 
Case 21-12709 Doci Filed 04/22/21 Page 7 of 10

Debtor 1 Sonia Kaur Kochhar Case number (ince,
Firat Nemo Viddie Name Tost Name

 

F it |, the attomey for the debtor(s) named in this petition, deciare that | have informed the debtor(s) about eligibility

or your attomey, if you are 4, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(bX4)(D) applies, certify that | have no

if you are not represented == knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor ww /CODD OU/YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7
Case 21-12709 Doci1 Filed 04/22/21 Page 8 of 10

Debtor 1 Sonia Kaur
Fret Name Middle Name

Kochhar Cane number (7 knoan

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

   

Official Form 101

The taw allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a quaiified attorney.

To be successful, you must correctly file and handle your baniquptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of ail your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or tying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Banicuptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must aiso
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C3 No

Wd Yes

Are you aware that baniguptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CO No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your banisuptcy forms?
Wi No

UC) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a baniguptcy case without an
attorney may cause me to lose my rights or property if | do not property handle the case.

x Sonia Bechhaa x

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2

Date 24 (22/2021 Date a
MM/DD /YYYY MM/ DD /YYYY

Contact phone 22 4 O ~ Cisj T~ “tl 74 — contact phone

Email address Emaa addrees

 

 

Voluntary Petition for individuals Fiting for Bankruptcy page 6

es a nr ne ane Ls
Sr

 
 

Case 21-12709 Doci Filed 04/22/21 Page 9 of 10

LED

United States Bankruptcy Court F \
District of Maryland agp NPR2Z PH 2 "
COUR
a BANKRUATE TYLA
In Re: Sonia K. Kochhar Casdbfonanet OF URE:
Debtor(s) Chapter: = 13

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: 04/21/2021 Signature of Debtor(s): 5 Sonta ko chharms

 
Case 21-12709 Doci1

 

Washington Mutual
101 Constitution Ave N.W.

Washington, D.C. 19101

 

Filed 04/22/21 Page 10 of 10

 
